Citation Nr: 1028325	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to dependency benefits for the Veteran's daughter 
during the period from December [redacted], 2006 to August 31, 2007. 




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966, from December 1970 to September 1973, and from 
June 1994 to September 1994.  The Veteran had additional service 
in the Army Reserves.  This matter comes before the Board of 
Veterans' Appeals (Board) on an appeal from a rating decision 
issued by the Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran was in 
receipt of VA compensation paid at the 40 percent rate.

2.  The Veteran's daughter turned 18 on December [redacted], 2004.  In 
March 2004 he submitted a form noting dependents, indicating he 
was not married, had two children, including his daughter under 
18, with a birthday listed as December [redacted], 1988.  That form noted 
that a child was a dependent if under 18 or under 23 and still in 
school.  He was notified by letter in June 2004 that his wife had 
been removed as a dependent, and was further told that the next 
reduction was scheduled for December [redacted], 2006.

3.  The Veteran's daughter was a high school student at the time 
of her 18th birthday.  She started college in August 2007.

4.  The Veteran filed a "Request for Approval of School 
Attendance" for his daughter that was dated on December 20, 2007 
and received by the RO on December 27, 2007, more than 1 year 
after his daughter's 18th birthday.




CONCLUSION OF LAW

The criteria for entitlement to dependency benefits for the 
Veteran's daughter during the period from December [redacted], 2006 to 
August 31, 2007 were not met. 38 C.F.R. § 3.667.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims and Assistance Act 
of 2000 (VCAA) imposes on VA duties to notify and assist 
claimants with substantiating their claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2009).  However, 
in this case there is no dispute as to the relevant facts, which 
will be discussed below.  Insofar as the law and not the evidence 
is dispositive of this claim, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet. App. 129 (2002). 

At all times relevant to this appeal, the Veteran was receiving 
VA service connected disability compensation that was paid at the 
40 percent rate.  As a result, he was entitled to additional 
compensation for his dependants.  38 U.S.C.A. § 1115.  A 
dependent child is defined by regulation as:

....[A]n unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and

	(i) Who is under the age of 18 years; or
(ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support, or
(iii) Who, after reaching the age of 18 years and until the 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an educational institution approved by the Department of 
Veterans Affairs.... 38 C.F.R. § 3.57.

There are certain exceptions to this rule that are inapplicable 
in this case.  

The Veteran's daughter turned 18 on December [redacted], 2006.  As a 
result, she was removed from the Veteran's award effective that 
date.  Thereafter, the Veteran filed a VA Form 21-674, "Request 
for Approval of School Attendance," that was dated on December 
20, 2007 and received by the RO on December 27, 2007.  On that 
form, the Veteran indicated that his daughter was in high school 
until June 16, 2007.  The Veteran filed another VA Form 21-674 
that was dated on February 14, 2008 and received by the RO on 
February 19, 2008.  On that form, the Veteran indicated that his 
daughter began attending college in late August 2007.  The 
Veteran's daughter was re-added to his compensation award 
effective September 1, 2007, which is the first day of the month 
after which she was enrolled in college.  

38 C.F.R. § 3.667(a) provides that "...compensation may be paid 
from a child's 18 birthday based upon school attendance if the 
child was at that time pursuing a course of instruction at an 
approved educational institution and a claim for such benefits 
is filed within 1 year from the child's 18th birthday." Id.  
Alternatively, "...compensation based upon a course of 
instruction at an approved educational institution that was 
begun after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year of 
that date." Id.  

In this case, although the Veteran's daughter was still in high 
school at the time of her 18th birthday, the Veteran did not 
file a claim based on her student status within 1 year of her 
18th birthday.  The Veteran's daughter started college after her 
18th birthday and a VA Form 21-674 was filed within 1 year of 
the date that she started college.  Therefore, the Veteran's 
daughter was re-added to his award effective the first day of 
the month after her college courses began.  

The Veteran argues that the removal of his daughter from his 
compensation award on her 18th birthday was improper because she 
was still a student at that time.  However, the applicable law 
and its implementing regulations require that the Veteran 
affirmatively file a claim for additional compensation based on 
the school attendance of a child who is18 or older in order to 
receive compensation therefore.  38 C.F.R. § 3.667.  The 
Veteran's daughter was properly removed from his award when she 
turned 18.  Moreover, since the Veteran did not file a claim for 
compensation for his daughter's continued attendance at school 
within 1 year of her 18th birthday, he was not entitled to 
compensation for the period that his daughter was in high school 
or any time prior to the date that she started college.  As 
noted above, the Veteran's daughter started college after she 
turned 18, and the Veteran properly filed a claim for 
compensation based thereon within 1 year of the date that she 
started college.  The Veteran's daughter was re-added to the 
Veteran's compensation award effective the first day of the 
month after she started school.

The Veteran argues that VA could not properly remove his 
daughter from his award absent the provision of advance notice 
and an opportunity to object, including by filing a timely 
"Request for Approval of School Attendance" that would have 
enabled him to receive uninterrupted benefits.  However, the 
applicable laws and regulations do not require that the Veteran 
be notified prior to the removal of a dependent child who turns 
18 from a compensation award.  Additionally, the Veteran 
received various notices that showed a reduction in his award 
was scheduled to take place on his daughter's 18th birthday.  
For example, the Veteran was sent a letter in June 2004 that 
showed his amended disability compensation after his ex-wife was 
removed from his award.  That letter indicated that the 
Veteran's compensation payment would be lowered on December [redacted], 
2006, which was the date of his daughter's 18th birthday.  

Moreover, a form concerning dependents was sent in by the 
Veteran in March 2004.  On that form he indicated he was not 
married, starting the action he was notified in June 2004.  On 
that form he was also notified that the definition of children 
as a dependent included children under the age of 18 and under 
23 if still in school.  He provided birthdates for both 
children.

The Veteran also contends that he notified the Social Security 
Administration (SSA) that his daughter was still in school at 
age 18 while she was in high school and that this should be 
construed as a claim for VA benefits based on her school 
attendance.  While applications for SSA death benefits may be 
construed as claims for Dependency and Indemnity Compensation 
benefits (DIC) pursuant to 38 U.S.C.A. § 5105, there is no 
similar provision for claims for increased compensation due to 
an adult child's school attendance.  

The Veteran further argues that the Board should grant him 
benefits for the period at issue pursuant to some sort of 
equitable principles.  He argues that he would have applied for 
benefits based on his daughter's school attendance after turning 
18 if he knew that this was required in order to keep receiving 
benefits based on her dependency.  However, he was not informed 
that he needed to do so and, as a result, he did not file his 
application in a timely manner.  He argues that because of this, 
the requirement to file a claim within 1 year of his daughter's 
18th birthday should be waived.

In this regard, the Board observes that persons dealing with the 
government are charged with the knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance."  Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1990) (quoting Fed. Crop. Ins. v. Merrill, 322 
U.S. 380, 384-385 (1947)).  The Veteran's ignorance of the need 
to file a claim in order to keep receiving benefits for his 
daughter after she turned 18 cannot excuse his failure to do so.  
Moreover, the Board is without jurisdiction to award benefits 
greater than those which are established by law and/or 
regulation.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board is bound by the laws passed and the regulations promulgated 
by VA.  38 U.S.C.A. § 7104.

Additionally, to the extent that the Veteran's contentions can be 
construed as a claim for equitable tolling of a claims processing 
rule, the considerations behind the application of this doctrine 
do not support a finding that the time period for filing a claim 
for school attendance was equitably tolled.  "Federal courts 
have typically extended equitable relief only sparingly."  Irwin 
v. Dept. of Veterans Affairs, 498 U.S. 89, 96 (1990), rehearing 
den. 498 U.S. 1075 (1991).  In Irwin, the Supreme Court observed 
that while equitable tolling has been allowed where a claimant 
actively pursued judicial remedies by filing a defective pleading 
during a statutory period, or where he was induced or tricked by 
an adversary's misconduct into allowing a filing deadline to 
pass, courts have been "less forgiving in receiving late filings 
where the claimant failed to exercise due diligence in preserving 
his legal rights." Id.  VA's failure to send the Veteran a 
notice prior to his daughter's 18th birthday that informed him of 
the need to apply for benefits based on his daughter's school 
attendance in order to continue receiving benefits for her is not 
the type of affirmative act of misconduct that gives rise to 
equitable tolling, notwithstanding that the VA benefits process 
is designed to be non-adversarial. 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Dependency benefits for the Veteran's daughter during the period 
from December [redacted], 2006 to August 31, 2007 are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


